TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00678-CV



                                 Rhett Webster Pease, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
           NO. 14342, HONORABLE JOHN M. DELANEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee, the Texas Department of Family and Protective Services, has filed a Motion

to Dismiss for Mootness based upon the death of appellant, Rhett Webster Pease. The judgment

appealed terminated appellant’s parental rights to a child. At the time of the trial court’s judgment

there were no intervenors at the trial level and none have asserted a right to appeal in this case. The

trial court’s judgment expressly did not affect the child’s right to inherit. Because no other legal

interests have been asserted or are apparent, we grant the motion and dismiss this appeal as moot.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed as Moot

Filed: July 24, 2013